Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  161101                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161101
                                                                   COA: 344527
                                                                   Shiawassee CC: 2018-002420-FH
  DAVID MICHAEL MORENCE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 27, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2020
           a0923
                                                                              Clerk